Case 2:18-mj-00713-AKT Document 3 Filed 11/08/18 Page 1 of 1 PagelD #: 15

 
 

BTR us DiSTRIET eyOEFICE
CT COURT

F#2015R01936 , en OY,

a bye! OC 2018 ok
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK LONG ISLAND OFFICE
- - _ - - - - _ - - - L =. = = x
In Re Search Warrant: UNSEALING ORDER
Black Samsung Galaxy
S9 Mobile Phone, et al. 18 MJ 713 (AKT)
ee ae eS Se Se eS oe So

UPON THE APPLICATION of the United States by Burton T.
Ryan, Jr., Assistant United States Attorney, on behalf of
RICHARD P. DONOGHUE, United States Attorney for the Eastern
District of New York, it is hereby

ORDERED that, the above captioned search warrant, be
unsealed for all purposes.

Dated: Central Islip, New York.
November g , 2018

SO ORDERED

C ereven I. LOCKE —

HON. STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
